Citation Nr: 0909035	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-03 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 17, 2001 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include whether clear and 
unmistakable error (CUE) exists in a November 1985 rating 
decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.  Service in the Republic of Vietnam is 
indicated by the record.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied the Veteran's claim.

Procedural history

The Veteran's initial claim of entitlement to service 
connection for PTSD was denied by the RO in a rating decision 
dated November 1985.  The Veteran did not appeal that 
decision.

In April 2001, the Veteran field to reopen his claim from 
service connection for PTSD.  In a January 2002 rating 
decision service connection for PTSD was granted,  effective 
April 17, 2001.  
  
In February 2005, the Veteran filed a claim of entitlement to 
an effective date earlier than April 17, 2001 for service 
connection for PTSD.  The Veteran's claim was denied in the 
July 2005 rating decision.  The Veteran disagreed with the 
decision and initiated this appeal by filing a timely 
substantive appeal [VA Form 9] in February 2007.  

In August 2008, the Veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims file.  

Issue not on appeal

In the January 2002 rating decision which granted service 
connection for PTSD, a  50 percent disability rating was 
assigned, effective April 17, 2001.  

In December 2002, the Veteran filed a claim of entitlement to 
an increased disability rating for his service-connected 
PTSD.  In May 2004, the Veteran was granted a 100 percent 
rating for his service-connected PTSD, effective December 3, 
2002.  

At the August 2008 Board hearing, the Veteran's 
representative raised the issue of entitlement to an 
effective date prior to December 3, 2002 for the assignment 
of the 100 percent disability rating for the service-
connected PTSD.  As that issue has not been yet been 
adjudicated by the RO, the issue is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The Veteran, his representative and the RO should be informed 
by the Board's discussion of Rudd v. Nicholson, 20 Vet. App. 
296 (2006), below.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service 
connection for PTSD was denied in a November 1985 rating 
decision by the RO.  The Veteran did not appeal.

2.  In April 2001, the Veteran requested that his PTSD claim 
be reopened.  In a January 2002 rating decision, the RO 
granted service connection for PTSD and assigned an effective 
date of April 17, 2001.  The Veteran did not appeal the 
assigned effective date.

3.  The Veteran initially raised the matter of his 
entitlement to an earlier effective date for service 
connection for PTSD in February 2005.

4.  The November 1985 rating decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.

CONCLUSIONS OF LAW

1.  The January 2002 RO decision is final as to the matter of 
the assignment of an effective date for service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  The Veteran's current claim of entitlement to an earlier 
effective date for service connection for PTSD was not timely 
filed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2008); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

3.  The November 1985 rating decision did not contain CUE.  
38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an effective date earlier 
than the currently assigned April 17, 2001 for service 
connection for PTSD, to include based upon an allegation of 
CUE in a November 1985 VA rating decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Moreover, in Livesay, 
the Court held in part that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to [CUE] motions."  

The Court observed that CUE claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  The Board therefore finds that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
the CUE motion.  See also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).

Additionally, as is discussed below, the Veteran's claim is 
ultimately being dismissed by the Board on legal bases.  
Whatever facts are necessary to adjudicate the claim are 
therefore already contained in the claims file.  Thus, notice 
or assistance to the Veteran would be fruitless.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board additionally notes that the Veteran did receive 
VCAA notice in letters from the RO dated March 2005, April, 
2005, November 2005, and March 2006.

The Board also observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2008).  
The Veteran has been accorded the opportunity to present 
evidence and argument in support of his claim.  He has 
retained the services of a representative and, as indicated 
above, he presented testimony at a personal hearing before 
the undersigned Veterans Law Judge.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

With respect to service connection claims which are granted 
following the submission of new and material evidence, the 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(II), (r) (2008).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  Prior final 
decisions may be reopened if new and material evidence is 
received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

A final decision may also be subject to revision on the basis 
of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 
3.104(a) (2008).

CUE

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)].

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom. 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  An 
allegation of CUE must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred, the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

Factual background

The Veteran initially filed a claim of entitlement to service 
connection for PTSD in December 1984.  He was afforded a VA 
examination in May 1985.  In the examination report, the VA 
examiner diagnosed the Veteran with generalized anxiety 
disorder, not PTSD.  Also of record were the Veteran's VA 
treatment records dated September 1984 to December 1984, 
which demonstrated a continuing diagnosis of PTSD.  

In a November 1985 rating decision, the RO denied the 
Veteran's PTSD claim.  The Veteran did not appeal that 
November 1985 rating decision.  

In April 2001, the Veteran filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  In a January 2002 rating decision, the RO granted 
service connection for PTSD, effective April 17, 2001, the 
date of the Veteran's claim to reopen.  The Veteran did not 
disagree with the assigned effective date.

In February 2005, the Veteran filed a claim of entitlement to 
an effective date earlier than April 17, 2001 for service 
connection for PTSD, to include based upon CUE in the 
November 1985 rating decision.  The Veteran's claim was 
denied by the RO in a July 2005 rating decision.  The Veteran 
has duly perfected an appeal as to that issue.

Analysis

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on CUE.  In essence, the Court in Rudd held that there 
is no "freestanding" earlier effective date claim which 
could be raised at any time.  See Rudd, 20 Vet. App. at 299.

Because the Veteran did not appeal the January 2002 rating 
decision, the RO's decision as to the effective date of 
service connection for PTSD became final.  See 38 C.F.R. § 
20.1103 (2008).  The Veteran's disagreement as to the 
effective date of service connection for PTSD was filed three 
years after the January 2002 rating decision which 
established service connection for PTSD and assigned the 
effective date.  His disagreement with the effective date is 
therefore untimely.  
See Rudd; see also 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

That being the case, the Veteran is left with only one option 
in his attempt to obtain an earlier effective date:  a claim 
alleging that the RO's decision contained CUE.  See Rudd; see 
also 38 C.F.R. § 3.105 (2008).  

In his February 2005 claim of entitlement to an earlier 
effective date for service connection for PTSD, the Veteran 
specifically contended that there was CUE in the November 
1985 rating decision which initially denied his PTSD claim.  
In essence, the Veteran has asserted that the May 1985 VA 
examination was inadequate and that the VA examiner 
improperly diagnosed him with generalized anxiety disorder.  
See, e.g., the August 2008 Board hearing transcript.  

To the extent that the Veteran is alleging CUE in the 
November 1985 rating decision based on what he perceives as 
erroneous medical evidence relied upon by the RO in making 
its decision, this contention cannot serve to allow an 
earlier effective date.  As a matter of law, a medical error 
cannot constitute CUE.  
See Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
Medical personnel are not adjudicators, and as such cannot 
commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); see also Shockley v. West, 11 Vet. App. 208 (1998).  

Moreover, in as much as the Veteran is expressing 
disagreement as to how the evidence extant at the time of the 
November 1985 rating decision was weighed and evaluated by 
the RO, such a disagreement also cannot constitute a valid 
claim of CUE.  See Fugo, 6 Vet. App. at 44 ["to claim CUE on 
the basis that previous adjudicators had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE"]; see also Russell, supra.  To address 
this argument, the Board would have to engage in a 
reevaluation of the probative value of the evidence that was 
of record at the time of the November 1985 decision 
[i.e., the May VA examination report, which did not diagnose 
PTSD and the outpatient treatment reports, which did diagnose 
PTSD].  Such an inquiry requires weighing and evaluating 
evidence which, as stated above, cannot constitute a valid 
CUE claim.  See Crippen, supra [an allegation of CUE must 
assert more than merely disagreement with how the facts of 
the case were weighed or evaluated.  
In other words, to present a valid claim of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence].  

The Board recognizes that at the time of the November 1985 
rating decision, there was evidence of record which 
documented a continuing PTSD diagnosis.  
See a VA treatment record dated December 1984.  However, the 
Veteran was afforded a VA examination in May 1985 which 
indicated a different diagnosis, generalized anxiety 
disorder.  Therefore, based on the evidence of record at the 
time of the 1985 rating decision it is hardly "undebatable" 
that the Veteran was suffering from PTSD.  The Veteran's 
arguments amount to a mere dispute as to how that evidence 
was weighed.  Manifestly, such contentions cannot amount to a 
successful CUE claim.  See Crippen, supra.

The Board does not necessarily dispute that the RO's November 
1985 decision is not a model of legal and factual exposition, 
at least by current standards.  Most notably, the November 
1985 rating decision did not specifically reference the PTSD 
diagnosis contained in the December 1984 VA treatment 
records.  However, the VA treatment records were clearly of 
record at that time, as they were associated with the 
Veteran's claims file shortly after the December 1984 PTSD 
claim.  Moreover, current standards are not applicable, and 
in any event this deficiency is not a basis for a finding of 
CUE.  With respect to the crucial matter of whether the RO 
failed to apply the proper statutory law or regulation, or 
applied it incorrectly, such is not shown in this case.

The Court has held that CUE claims which are denied based on 
the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003).  This is the situation 
here.  Therefore, based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal.  
The Veteran's claim of entitlement to an earlier effective 
date prior to April 17, 2001, to include based upon CUE in 
the November 1985 rating decision, is accordingly dismissed.  

Additional comments

To some degree, the Veteran appears to be raising an argument 
couched in equity in that he contends that he has had PTSD 
all along and that it is unfair for VA not to compensate him 
for the entire period.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).


ORDER

Entitlement to an effective date earlier than April 17, 2001 
for entitlement to service connection for PTSD, to include 
whether CUE exists in a November 1985 rating decision, is 
dismissed.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


